Citation Nr: 1200753	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-20 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of an injury to the right eye. 

2.  Entitlement to service connection for residuals of an injury to the left foot and ankle.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Francis, Counsel 




INTRODUCTION

The appellant served on active duty for training in the U.S. Army Reserve from March 1967 to August 1967 with additional unverified periods of active duty for training. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The issue of service connection for residuals of an injury to the left foot and ankle is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The appellant's subconjunctival hemorrhage of the right eye was incurred on active duty for training in May 1967 and resolved without treatment prior to release from training in August 1967.  There is no credible lay or medical evidence that a laceration was incurred or that a scar of the right eyebrow was a residual of the injury.  

2.  The appellant's current eye and visual acuity symptoms are the result of a cataract caused by aging. 


CONCLUSION OF LAW

The criteria for service connection for residuals of an injury to the right eye have not been met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

In November 2006, the RO provided a notice that met the requirements.  The notice advised the appellant of all five criteria to establish service connection and the appellant's and VA's respective responsibilities to obtain relevant evidence.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained a medical examination.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The appellant served as a U.S. Army Reserve ammunition storage specialist.  He contends that he sustained a right eye injury with a residual disability while serving on active duty for training in 1967.  

A veteran is a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101.  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  
38 U.S.C.A. § 101 (24). 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service personnel records showed that the appellant was on active duty for training from March to August 1967.  He was then released and returned to the Army Reserve to complete the remaining service obligation.  In a June 2008 substantive appeal, the appellant noted that he was assaulted in May 1967 while on a weekend pass and that his right eye was "knocked out of its socket." 

Service treatment records showed that the appellant sought treatment in May 1967 following trauma to the right eye.  The Veteran reported having been struck by an unknown object, possibly a blackjack, five days earlier with symptoms of blurred vision and photophobia since the trauma.  On examination, a military clinician noted a large subconjuctival hemorrhage in the right eye.  Visual acuity in the eye was 20/20 with no diplopia.  Visual axes remained parallel in all directions.  There was no boney orbital rim tenderness or irregularity and no observation or report of any lacerations or periods of unconsciousness.  Slit lamp observations showed normal cornea, iris, and lens conditions.  Discs, vessels, retina, and macula were also normal.  The clinician diagnosed subconjunctival hemorrhage of the right eye with no treatment indicated.  The appellant continued his training.  

In a July 1967 medical history questionnaire associated with a discharge physical examination, the appellant denied any eye trouble.  A military physician noted normal vision and no eye abnormalities.

In January 2003, a private primary care physician noted the appellant's report of a bloodshot right eye for the past two weeks with no double vision or drainage.  The appellant did not report nor did the physician note any history of eye trauma.  The physician noted no exudates but some mobile vessels and yellow discoloration.  The physician diagnosed episcleritis, an inflammation of the outermost layers of the sclera of the right eye.  In February 2003, the physician noted that the symptoms had not resolved and referred the appellant to an ophthalmologist.  The physician noted no further symptoms or abnormalities in five primary care encounters in the remainder of 2003. 

In January 2005, the physician noted an abnormality of the eyes with a partially legible abbreviation "PASK" which may be peripheral anterior stomal keratopathy, a disorder associated with non-inflammatory disease of the supporting tissue of the cornea.  The physician did not note any treatment.  He did not refer to a history of trauma in any treatment encounters.    

In June 2010, the Board remanded the appeal with instructions for the RO to make additional requests for verification of the appellant's dates of active duty for training and inactive duty training, all records of a disability determination by the Social Security Administration (SSA), authorization to obtain additional private medical treatment records, and a VA eye examination.   Additional service records were recovered but pertinent only to the period of active duty for training in 1967.  In correspondence in June 2010, the RO requested authorization to obtain additional private records but in August 2010, the appellant responded that he had not received any additional treatment.  An adequate VA examination was performed as noted below.  The Board concludes that there has been substantial compliance with the remand instructions.  

In July 2010, a VA optometrist noted a review of the claims file and the appellant's report of trauma to the head and right eye with a loss of consciousness in an assault while on a weekend pass during active duty for training.  The appellant reported that his right eye was blood filled but that it returned to normal after a period of time.  The appellant reported current symptoms of glare, blurred vision, floaters, impaired night vision, and photophobia.   On examination, distance visual acuity of the right eye was 20/50 correctable to 2/30.   Slit lamp observations showed normal sclera but some chemosis from allergic conjunctivitis, nuclear sclerosis of the lens, and cortical cataracts.  The optometrist also noted a scar over the right eyebrow with some loss of cilia.  The optometrist concluded that the reported eye injury had healed but that a small amount of vision loss, glare, and functioning in bright light was caused by the cataract.  The optometrist concluded that the scar was at least as likely as not related to the assault and trauma during service but that the cataract was a function of the normal aging process and not associated with any service injury. 

The Board concludes that service connection for residuals of a right eye injury is not warranted because the weight of credible lay and medical evidence is that the subconjunctival hemorrhage of the right eye incurred in 1967 resolved with no residual chronic disability.  

The Board concludes that the appellant is competent to report the occurrence of the assault and trauma to his eye and his immediate and current symptoms.  The appellant's report of the assault and an eye hemorrhage are credible because they are consistent with the service treatment examination five days after the injury.  His report that the hemorrhage healed is also credible as no right eye abnormality was reported by the appellant or noted by the military examine at the time of his release from active duty for training in July 1967.  His reports of his eye having been "knocked out of the socket" and loss of consciousness are not credible as they are significant injuries but were not reported by the appellant or treated by the military clinic up to five days after the assault.  Although the appellant's primary care physician noted right eye abnormalities in 2003 and 2005, he did not indicate an awareness of a history of trauma nor attribute the abnormalities to any form of trauma.   

The Board places greatest probative weight on the results of the July 2010 eye examination relevant to the observations and conclusions of organic right eye symptoms.  The examination was adequate as the examiner reviewed the claims file, considered the appellant's oral history, and performed a detailed clinical examination for acuity and organic deficits.  The examiner also concluded that the eye injury incurred in service had healed and that the current vision symptoms were associated with a cataract caused by aging and not related to the injury in service.  

The Board considered the optometrist's opinion that the scar over the right eyebrow was a residual of the eye trauma in service.  The weight of a medical opinion is diminished where that opinion is based on an inaccurate factual premise.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).   In this case, service treatment records and the appellant's statements prior to the July 2010 examination are silent for any indications of a laceration of the eyebrow at the time of the assault in 1967.  No lacerations or scars were noted at the time of initial treatment five days after the assault or on the discharge examination.  The appellant did not report a period of unconsciousness nor was any clinical follow up performed immediately following the trauma.  Therefore, the Board concludes that the right eye trauma in 1967 did not include a laceration resulting in a scar over the right eye and that service connection for a current right eyebrow scar is not warranted. 

The weight of the credible and probative evidence demonstrates that the appellant's subconjuctival hemorrhage of the right eye incurred in March 1967 resolved prior to release from active duty for training without residual chronic disorders and that the current right eye cataract manifested after service and is not related to an injury on active duty for training.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of an injury to the right eye is denied.


REMAND

The appellant reported that he continued to perform duties in a reserve unit after his period of active duty for training from 1967 through February 1972.  However, multiple requests for additional service records to the National Personnel Records Center, the U.S Army Human Resources Center, the state Adjutant General's office, and the appellant's unit were unsuccessful in recovering service department records to verify additional periods of active duty for training or inactive duty training.  The U.S. Army Human Resources Command is the correct repository for service personnel and treatment records for enlisted reserve members discharged prior to 1992.  Requests to this agency incorrectly referred to National Guard service using the appellant's social security number but without reference to the service number, reserve unit, or reported dates of reserve service.  A response from this agency included only records of active duty for training in 1967. 

The claims file contains correspondence from a chief warrant officer and a first sergeant who note that they were supervisors in the appellant's reserve unit and recalled that the appellant sustained an injury to his ankle while on annual training at Fort Drum, New York.  One recalled that the injury occurred in July 1971 on the steps of a barracks.  Both soldiers noted that the injury required transportation to a hospital and extension of active duty for training because the appellant was not able to immediately return to his civilian employment.  The chief warrant officer noted that he submitted a line of duty investigation report regarding the injury.  

Verification of service on active duty for training, the incurrence of an injury, and a resulting chronic disability is necessary to establish veteran status as well as service connection.  In cases where a claimant's service records are unavailable, a heightened duty exists to assist the claimant in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (where the veteran's service medical records have been destroyed or lost, there is a duty to advise the veteran to obtain other forms of evidence).  
As there is some credible evidence that the appellant served on active duty for training and was injured in July 1971, an additional request for service personnel and treatment records with more specific identifying information is warranted.  

In a June 2005 claim and in a July 2007 statement, the appellant reported that he injured his left ankle and heel while performing military duties at Fort Drum, New York in June or July 1971.  The appellant reported that he fell from a second story of a barracks and was taken to Mercy Hospital in Watertown, New York for inpatient treatment for five days.  He reported that he received a cast up to his knee which was later removed at the Fort Belvoir Army Hospital.  The appellant stated that he was placed on active duty from the date of the accident until February 1972 when his service obligation expired.  The appellant reported that he returned to work as a driver of large construction vehicles until he could no longer work and received SSA disability benefits in part because of a left ankle and foot disability.   However, SSA records were obtained and show that the disability benefits were awarded in 1997 for a psychiatric disorder effective in 1994 and unrelated to any ankle or foot injury. 

A November 2006 request for private treatment records at Mercy Hospital was addressed by name to the attending physician.  The request was returned by the Postal Service because the named addressee was no longer at the address.  However, Mercy Hospital continues to exist at the same address.  A request to the hospital administrator for records of treatment of the appellant in July 1971 is necessary to fulfill VA's heightened duty to assist.  Further, some Army hospitals maintain clinical record libraries with extended times of retention.  Although the Fort Belvoir hospital is not on the current listing published by the National Archives and Records Administration, the appellant's representative requested a search for records of removal of the appellant's cast.  As the appellant reported the cast was in place for four months, a request for records by name, social security number, service number, and reserve unit designation of any treatment in September through November 1971 is also necessary to fulfill the heightened duty to assist.    

Accordingly, the case is REMANDED for the following action:

1.  Request from the U.S. Army Human Resources Command, ATTN: AHRC-PAV-V, 1 Reserve Way, St. Louis, MO 63132-5200, reserve service personnel records for the appellant by full name, social security number, service number, and unit designation of the 811th Ordnance Company (Ammo), Rainelle, West Virginia, for active duty for training and inactive duty training from August 1967 to February 1972.  Associate any records received with the claims file.  

2.  Request authorization from the appellant and, if provided, request records of treatment of the appellant by full name and social security number from Mercy Hospital of Watertown, 218 Stone St., Watertown, New York 13601, for treatment for a left foot and ankle injury in July 1971.  Associate any records received with the claims file. 

3.  Request directly from Dewitt Army Hospital, Fort Belvoir, Virginia, any clinical library records of treatment of the appellant by full name, social security number, service number, and unit designation of the 811th Ordnance Company (Ammo), Rainelle, West Virginia for removal of a left ankle and foot cast.  Associate any records received with the claims file. 

4.  Then, review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Readjudicate the claim for service connection for residuals of a left foot and ankle injury.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   
	
The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


